DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18, 22-24, 26, 31-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claims 18 and 31, broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 18 recites the broad recitation “silicon (Si) 0.60-1.00”, and the claim also recites “preferably 0.60 to 0.90” which is the narrower statement of the range/limitation. Claim 31 also recites the broad recitation “silicon (Si) 0.60-1.00”, and the claim also recites “preferably 0.60 to 0.90” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 22 recites the limitation “wherein a yield strength Rp0.2 greater than 260 MPa is set” (claims 24, 33, and 34 contain similar limitations). The instant claim language does not clearly connect the claimed property with the claimed 6000-series aluminum alloy blank. Additionally, it is unclear when in the claimed process said yield strength is obtained (for the tempered blank? Post aging/stabilizing?). Claim 23 recites the limitation “wherein a yield strength Rp0.2 greater than 320 MPa”, which does not clearly connect the claimed property with the claimed 6000-series aluminum alloy blank.
Claim 32 line 6 recites the limitation “a rocker panel or parts”, wherein it is unclear what “parts” refer to. Appropriate correction/explanation is required.
Claim 26 recites the limitation “the heating and/or quenching is partially performed”, however, it is unclear the scope of said claim (i.e. what part of the heating/quenching is performed? Is localized heating/quenching intended?). Claims dependent on the above rejected claims are likewise rejected under this statute. Appropriate correction/explanation is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-36 are rejected under 35 U.S.C. 103 as being unpatentable over CN 106170577A (CN’577) in view of Bohner (US 2012/0273098) and Metals Handbook Desk Edition, pp. 426-436 & 782-789.
CN’577 teaches a method of forming a part (automotive, aerospace, structural sheet [0069]) from aluminum sheet metal alloy by:
Claim 1
CN’577
Bohner
Metal Handbook Desk Edition
Provide 6xxx blank
Provide 6xxx blank [0026]


Rapid heat to 450-600°C, period <20 seconds (when grain size 20-50 µm is reached)
Heat 520-575°C
Rapid heating period <15 seconds [0017]

Optional homogenizing



Quench ≤100°C in time<20 seconds 
Quench with a rate ≥20°C/s to 50-300°C [0037, 0042]


------rapid heating and quenching total time <50 sec
Implied 1-3 seconds


Apply lubricant 20-100°C


Apply lubricant for cold working
Form within t<50 sec of completion of heating
Cold forming


Stabilizing or aging
Natural aging implied




which meets the instant steps of providing a 6xxx blank, heating to a high overlapping temperature, quenching, and cold forming. More particularly concerning the cold forming time, CN’577 teaches [0039] cooling takes typically 1-3 seconds, and therefore implies a time between end of heating and beginning of forming of about 1-3 seconds. Said cooling time is well within the instant <50 seconds limitation, and therefore CN’577 meets said limitation.
CN’577 does not teach a) rapid heating within 15 seconds (i.e. wherein heating from 25°C to 525°C in 10 seconds implies a heating rate of 50°C/s), b) applying lubricant before cold forming, c) “ending the rapid heating and optional homogenizing when a grain size between 20 and 50 µm has resulted” (claim 17), or d) aging or stabilizing.
Concerning a), Bohner teaches rapid heating <15 seconds to a high temperature is effective to decrease cycle times in the production of structural sheet metal components; see Bohner [0014, 0017]). It would have been obvious to one of ordinary skill in the art to have rapidly heated (such as with resistance heater, induction, conduction via direct contact with a hot plate, convention, or heat radiation), as taught by Bohner, in order to decrease the cycle time required for the heat treatment, quenching, and forming process taught by CN’577.
Concerning b), Metals Handbook Desk Edition p 788 teaches a variety of lubricants (emulsions, mineral oils, water suspensions, etc.) are common for cold forming aluminum alloys. It would have been obvious to one of ordinary skill in the art to have used a cold forming lubricant (at room temperature) taught by Metal Handbook Desk Edition for the cold forming taught by CN’577, because Metals Handbook Desk Edition teaches said lubricants are conventional and useful for successfully forming complex parts (Metal Handbook Desk Edition p 788-789).
Concerning c), the prior art is silent as to the grain size after heating (claim 17). However, because the combination of CN’577 and Bohner teaches heating to an overlapping temperature at a rate within the time as claimed, i.e. teaches carrying out substantially the same process steps upon the same material as claimed, substantially the same grain size after heating would be reasonably expected to occur for the prior art, as for the instant invention.
Concerning d), a final step of natural aging (holding at room temperature) is implied for the workpiece of CN’577 (see abstract), which meets the instant “stabilizing or aging” step.
Therefore, it is held that the combined disclosures of CN’577, Bohner, and Metal Handbook Desk Edition would have created a prima facie case of obviousness of the presently claimed invention.
Concerning claims 18-21 and 31, “Metals Handbook Desk Edition” teaches a variety of known 6xxx alloys that fall within the claimed ranges, including 6010 (low Cu) and 6111 (higher Cu), which overlap the claimed ranges of Si, Mg, Cu, Mn, Cr, Ti, and Fe (see “Metals Handbook Desk Edition” at p 429). It would have been obvious to one of ordinary skill in the art to have used a 6xxx alloy such as 6010 or 6111 (as taught by “Metals Handbook Desk Edition”), for the process of heat treating and forming taught by CN’577, because CN’577 teaches said process of heat treating and cold forming can be broadly applied to 6xxx series alloys [0026].
Overlapping ranges have been held to be a prima facie case of obviousness, see MPEP § 2144.05. It would have been obvious to one of ordinary skill in the art to select any portion of the range, including the claimed range, from the broader range disclosed in the prior art, because the prior art finds that said composition in the entire disclosed range has a suitable utility. Additionally, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages," In re Peterson, 65 USPQ2d at 1379 (CAFC 2003).

Concerning claims 22-24, 32-34, because the prior art teaches substantially the same process of heating, quenching, and forming, as applied to an overlapping 6xxx series alloy, then substantially the same properties, such as YS, UTS, and yield limit are expected for the prior art, as for the instant invention.
Concerning claim 25, CN’577 teaches the starting workpiece can be a tempered or non-tempered (wherein non-tempered includes roll-harden state F, as claimed).
Concerning claims 26-29, CN’577 teaches quenching can take place locally/regionally through a conductive plate. Though CN’577 does not mention the contact plates contain a coating, it would have been obvious to one of ordinary skill in the art to have used coated contact heating plates, in order to provide the predictable purpose of protecting the surface of said plates.
Concerning claim 28, 35, as stated above, Bohner teaches an overlapping heating rate.
Concerning claim 30, CN’577 teaches cooling can be done in multiple steps [0122].
Concerning claim 31, see above discussion of alloy composition, heating rate, and quenching rate, which overlap the claimed ranges.
Further concerning claim 32, CN’577 teaches a method of forming a part (automotive, aerospace, structural sheet [0069]) which broadly includes a door frame, motor vehicle column, frame, reinforcements, substantially as presently claimed.
Concerning claim 36, CN’577 teaches quench with a rate ≥20°C/s to 50-300°C [0037, 0042], which overlaps the claimed cooling rate.
Concerning claim 35 and 36, see above discussion of alloy heating rate and cooling rate, which overlap the claimed minimums. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-14 of copending Application No. 16/054,311 (reference application). 
            Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the claims of the reference application are both directed to a method of forming a component from 6000 series aluminum by: providing a blank, rapidly heating within 20 seconds to 450-600C and ending the heating when a grain size of 20-50 µm is achieved, quenching, applying a cold lubricant, forming within 30 seconds of heating, and aging (reference application at claim 1), substantially as presently claimed. Claims 1, 6, and 7 of the reference application recite an overlapping Al-Mg-Si alloy and properties achieved. Claims 10-14 of the reference application recite heating/quenching with parameters that overlap the presently claimed parameters.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        9/8/22